
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10 (e)(2)


PLAYTEX PRODUCTS, INC. DEFERRED BENEFIT EQUALIZATION PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002

AMENDMENT 2003-1


        WHEREAS, Playtex Products, Inc. (the "Company") maintains the Playtex
Products, Inc. Deferred Benefit Equalization Plan, amended and restated
effective January 1, 2002 (the "Plan"), for certain eligible senior management
and highly compensated employees;

        WHEREAS, pursuant to Section 8.01 of the Plan, the Company may amend the
Plan at any time; and

        WHEREAS, at a meeting held on February 27, 2003, the Compensation and
Stock Option Committee of the Board of Directors amended the Plan in certain
respects.

        NOW, THEREFORE, the Plan is hereby amended, effective as of February 27,
2003, as follows:

1.Section 3.02 of the Plan is replaced with the following Section 3.02:

"Section 3.02 Distribution Following a Change of Control. Upon the occurrence of
a Change of Control, a Participant's vested Account balance shall be distributed
in accordance with the Participant's existing election under the Plan.
Notwithstanding the preceding sentence, before the occurrence of a Change of
Control, a Participant, in accordance with procedures established by the Plan
Administrator, may elect to receive his vested Account balance (a) beginning
upon a Change of Control in equal annual installments over a period that does
not exceed the lesser of fifteen (15) years or the Participant's life
expectancy, as elected by the Participant; or (b) in a lump sum distribution at
a future date elected by the Participant."

2.Article 3 of the Plan is amended to add the following new Section 3.06:

"Section 3.06 Withdrawal Election. Notwithstanding the foregoing provisions of
this Article 3, a Participant may elect to withdraw all of his or her vested
Account balance before such Account balance would otherwise be payable under the
Plan. The Participant shall make this election by giving the Plan Administrator
advance written notice of the election in a form determined from time to time by
the Plan Administrator. Such Account balance, minus a penalty that is equal to
the lesser of (a) 10% of the Participant's Account balance or (b) $50,000, shall
be paid to the Participant in a single lump sum payment as soon as practicable
following the Plan Administrator's receipt of the Participant's request. No
partial withdrawals of a Participant's vested Account shall be permitted under
this section 3.06."

3.Article 8 of the Plan is deleted in its entirety and replaced with the
following Article 8:


"ARTICLE 8
AMENDMENT AND TERMINATION


        Section 8.01 Authority to Amend. Subject to Section 8.03, the Company
may amend the Plan at any time in any manner whatsoever. Notwithstanding the
above, no amendment shall operate to reduce the benefit amount accrued on behalf
of a Participant as of the date of the amendment.

        Section 8.02 Right to Terminate. Subject to Section 8.03, the Company
shall have the right at any time for any reason to terminate the Plan, by action
of the Plan Administrator; provided, however, that the Plan termination shall
not operate to reduce the amount accrued on behalf of a Participant as of the
date of the Plan's termination.

        Section 8.03 Effects of Change of Control. Notwithstanding the foregoing
provisions of this Article 8, from and after a Change of Control, the Company
may not amend or terminate the

--------------------------------------------------------------------------------




Plan during the 24-month period following a Change of Control; provided,
however, that the Company may suspend or terminate all further contributions to
the Plan. After such 24-month period, the Company may not amend the Plan to
accelerate benefit payments, except as provided in Section 3.04, or otherwise
change the distribution provisions of the Plan."

        IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment by
resolution of the Compensation and Stock Option Committee of the Board of
Directors, the Company has caused this Amendment to be signed by its duly
authorized officer.


 
 
PLAYTEX PRODUCTS, INC.                         By:   /s/  GLENN A. FORBES      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


PLAYTEX PRODUCTS, INC. DEFERRED BENEFIT EQUALIZATION PLAN AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2002 AMENDMENT 2003-1
"ARTICLE 8 AMENDMENT AND TERMINATION
